Marian F. Penix, Judge, dissenting. The majority is reversing this case because they find the record to be deficient and therefore they cannot determine whether the evidence supports the directed verdict granted Sheriff Larry Morris. While the record in this case is not the best, I find sufficient evidence to support the directed verdict. The record reflects that the Judgment obtained by Hubert Brooks against Weston Williams as well as the writ of attachment were admitted into evidence as defendant’s exhibits during the testimony of Jane Henry, Circuit Clerk for Monroe County. These documents were identified, read and authenticated by Jane Henry and were admitted into evidence without objection. During Mrs. Henry’s testimony, she read the writ of attachment: Q. Mrs. Henry, I believe it might be better if you would just read the substance of that petition. A. This is headed, Petition. Comes Hubert H. Brooks, Plaintiff herein, and said property to be attached in his cause considered of a mobile home but the expense of clearing the same would be expected and would be to the best interests of all the parties herein to sell same and have the proceeds deposited in the register of this court and he so prays. The next, is an Order, which was Q. Read that, too. A. filed in my office on the 27th of February, 1978. It is headed Order. On this 24th day of February, 1978, comes to be heard petition of Hubert H. Brooks, plaintiff herein, for sale of following property in the possession of Larry Morris, the Sheriff of Monroe County under levy and writ of attachment in this suit, a mobile home, and from other proof and matters and things before the Court, this Court doth find the cost of caring for it would be excepted and not warranted and that it would be to the best interests of the parties to this suit to sell the same. It is therefore by the court ordered that the property above described be sold by the sheriff of said county at public outcry to the highest bidder for cash and make a due report of such sale to this Court, Signed by Circuit Judge W. N. Lee. No objection was made to this testimony which states the writ of attachment was issued for a specific piece of property. Furthermore, Sheriff Larry Morris testified the writ of attachment was issued for a specific piece of property, namely the mobile home. This evidence is undisputed. The evidence presented at trial revealed Sheriff Morris was issued a writ of attachment directing him to seize the mobile home. The writ was specific in the item of property to be seized to satisfy the judgment. No evidence was given which would indicate the writ was in any way improperly issued. Sheriff Morris had no choice but to execute on the property. The burden is not on the sheriff to determine the validity of an execution order. In fact, the sheriff faces liability if he does not execute on the property. Ark. Stat. Ann. § 30-1001 provides: Liability of officer for whole amount of execution — Indorsement of time of return. — If any officer, to whom an execution shall be delivered, shall neglect or refuse to execute or levy the same according to law, . . . each officer shall be liable and bound to pay the whole amount of money in such exécution specified, or thereon indorsed, and directed to be levied; . . . The Supreme Court, in interpreting this statute, stated: A sheriff has no discretion in carrying out an execution ordered by a court of competent jurisdiction toward the satisfaction of a valid judgment. Indeed, a sheriff is subject to severe penalties if he fails to do so. In addition to other statutory penalties, a sheriff is liable for the whole amount of the execution if he fails or refused to levy ft. Saxon v. Purma, 256 Ark. 461, 508 S.W. 2d 331 (1974). I would affirm the granting of the directed verdict for Sheriff Morris. While I have no quarrel with the law expressed in the majority opinion which discusses a married woman’s property rights and her lack of liability for her husband’s debts, that is not the issue before us. It simply has no relevance with regard to the liability of Sheriff Larry Morris. Therefore, I respectfully dissent.